DETAILED ACTION
This Office action is in response to the Application filed on March 9, 2020, which is a continuation in part of U.S. Patent Application No. 15/317373, filed on December 08, 2016, which is a national stage application under 35 U.S.C. §371 of International Application No. PCT/CN2016/075233, filed on March 1, 2016, which claims priority of Chinese Patent Application No. 201510092839.7 filed on March 2, 2015. An action on the merits follows. Claims 1-20 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 35 U.S.C. 119(e) as follows: 
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, U.S. Patent Application No. 15/317373, International Application No. PCT/CN2016/075233, and Chinese Patent Application No. 201510092839.7, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, as indicated below.
Claim 1 recites “... obtaining a position of each of the at least one camera relative to the imaging system; obtaining image data of the patient captured by the at least one camera, the image data corresponding to a first view with respect to the patient; generating, based on the image data and the position of each of the at least one camera relative to the imaging system, projection image data of the patient, the projection image data corresponding to a second view with respect to the patient different from the first view; and generating, based on the projection image data of the patient, control information of the imaging system for scanning the patient.”
However, prior-filed application Nos. US 15/317373, PCT/CN2016/075233, and CN 201510092839.7, fail to provide adequate support or enablement for aforementioned feature limitations of claim 1 above.

Accordingly, claims 1-20 are not entitled to the benefit of the prior applications US 15/317373, PCT/CN2016/075233, and CN 201510092839.7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “scanning a patient in an imaging system, the imaging system including at least one camera directed at the patient…
obtaining image data of the patient captured by the at least one camera, the image data corresponding to a first view with respect to the patient; 
generating, based on the image data and the position of each of the at least one camera relative to the imaging system, projection image data of the patient, the projection image data corresponding to a second view with respect to the patient different from the first view; and 

However, the examiner cannot clearly ascertain how the claim limitation “generating, based on the projection image data of the patient, control information of the imaging system for scanning the patient” is defined, based on above claim language. 
For example, Par. [0087] of the specification of the instant application indicates “imaging system may comprise imaging modalities for conducting various different medical scans or studies, including but not limited to digital subtraction angiography (DSA), computed tomography (CT), computed tomography angiography (CTA), positron emission tomography (PET), X-ray, magnetic resonance imaging (MRI), magnetic resonance angiography (MRA), single-photon emission computerized tomography (SPECT), ultrasound scanning (US), ultrasound scan, bone densitometry, or fluoroscopy… exemplary multi-modality combination of the imaging system may include CT-MR, CT-PET, CE-SPECT, DSA-MR, PET-MR, PET-US, SPECT-US, TMS (transcranial magnetic stimulation)-MR, US-CT, US-MR, X-ray-CT, X-ray-MR, X-ray-portal, X-ray-US, Video-CT, or Vide-US”. Par. [0095] of the specification of the instant application also indicates “camera used herein refers to any suitable device that is capable of capturing image data of the patient. Exemplary cameras may include a digital camera, an analog camera, a red-green-blue (RGB) sensor, an RGB-depth (RGB-D) sensor, a 3D scanner, a range device, a structured light scanner”.
Therefore, based on above, the examiner cannot clearly ascertain how the claim limitation “generating, based on the projection image data of the patient, control information of the imaging system for scanning the patient” is defined because 
Claims 2-11 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 12 recites “scanning a patient in an imaging system, the imaging system including at least one camera directed at the patient…
obtaining image data of the patient captured by the at least one camera, the image data corresponding to a first view with respect to the patient; 
generating, based on the image data and the position of each of the at least one camera relative to the imaging system, projection image data of the patient, the 
generating, based on the projection image data of the patient, control information of the imaging system for scanning the patient.” 
However, the examiner cannot clearly ascertain how the claim limitation “generating, based on the projection image data of the patient, control information of the imaging system for scanning the patient” is defined, based on above claim language. 
For example, Par. [0087] of the specification of the instant application indicates “imaging system may comprise imaging modalities for conducting various different medical scans or studies, including but not limited to digital subtraction angiography (DSA), computed tomography (CT), computed tomography angiography (CTA), positron emission tomography (PET), X-ray, magnetic resonance imaging (MRI), magnetic resonance angiography (MRA), single-photon emission computerized tomography (SPECT), ultrasound scanning (US), ultrasound scan, bone densitometry, or fluoroscopy… exemplary multi-modality combination of the imaging system may include CT-MR, CT-PET, CE-SPECT, DSA-MR, PET-MR, PET-US, SPECT-US, TMS (transcranial magnetic stimulation)-MR, US-CT, US-MR, X-ray-CT, X-ray-MR, X-ray-portal, X-ray-US, Video-CT, or Vide-US”. Par. [0095] of the specification of the instant application also indicates “camera used herein refers to any suitable device that is capable of capturing image data of the patient. Exemplary cameras may include a digital camera, an analog camera, a red-green-blue (RGB) sensor, an RGB-depth (RGB-D) sensor, a 3D scanner, a range device, a structured light scanner”.

Claims 14-19 are rejected by virtue of being dependent upon rejected base claim 12.
Claim 20 recites “scanning a patient in an imaging system, the imaging system including at least one camera directed at the patient…

generating, based on the image data and the position of each of the at least one camera relative to the imaging system, projection image data of the patient, the projection image data corresponding to a second view with respect to the patient different from the first view; and 
generating, based on the projection image data of the patient, control information of the imaging system for scanning the patient.” 
However, the examiner cannot clearly ascertain how the claim limitation “generating, based on the projection image data of the patient, control information of the imaging system for scanning the patient” is defined, based on above claim language. 
For example, Par. [0087] of the specification of the instant application indicates “imaging system may comprise imaging modalities for conducting various different medical scans or studies, including but not limited to digital subtraction angiography (DSA), computed tomography (CT), computed tomography angiography (CTA), positron emission tomography (PET), X-ray, magnetic resonance imaging (MRI), magnetic resonance angiography (MRA), single-photon emission computerized tomography (SPECT), ultrasound scanning (US), ultrasound scan, bone densitometry, or fluoroscopy… exemplary multi-modality combination of the imaging system may include CT-MR, CT-PET, CE-SPECT, DSA-MR, PET-MR, PET-US, SPECT-US, TMS (transcranial magnetic stimulation)-MR, US-CT, US-MR, X-ray-CT, X-ray-MR, X-ray-portal, X-ray-US, Video-CT, or Vide-US”. Par. [0095] of the specification of the instant application also indicates “camera used herein refers to any suitable device that is capable of capturing image data of the patient. Exemplary cameras may include a digital camera, an analog camera, a red-green-blue (RGB) sensor, an RGB-depth (RGB-D) sensor, a 3D scanner, a range device, a structured light scanner”.
Therefore, based on above, the examiner cannot clearly ascertain how the claim limitation “generating, based on the projection image data of the patient, control information of the imaging system for scanning the patient” is defined because “scanning the patient” can be construed as “obtaining image data of the patient captured by the at least one camera”, which has already occurred, according to claim limitations recited above. Furthermore, the examiner cannot clearly ascertain if the claimed “scanning the patient” pertains to “capturing image data of the patient” by using “a 3D scanner”, or “a structured light scanner”, or a “scanning the patient” by performing “medical scan” by using “CT-MR, CT-PET, CE-SPECT, DSA-MR, PET-MR, PET-US, SPECT-US, TMS (transcranial magnetic stimulation)-MR, US-CT, US-MR, X-ray-CT, X-ray-MR, X-ray-portal, X-ray-US, Video-CT, or Vide-US”, or any combination of both, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain how the claim limitation “generating, based on the projection image data of the patient, control information of the imaging system for scanning the patient” is defined, based on above claim language, since the only structure capable of performing patient scanning recited in the claimed imaging system is “a camera” for “obtaining image data of the patient captured by the at least one camera”, and not a medical scanner “for scanning the patient”, for example, which renders the claim indefinite. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668